                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

ALLEN JENNINGS SR.,                      )
                                         )
                    Petitioner,          )                  8:18CV436
                                         )
              v.                         )
                                         )
STATE OF NEBRASKA, and                   )                    ORDER
CHARLES WEST, Warden,                    )
Community Corrections Center,            )
Lincoln, Nebraska,                       )
                                         )
                    Respondents.         )
                                         )


      IT IS ORDERED that:

       (1)    Petitioner’s Motion to Dismiss Petition Without Prejudice (filing no. 19)
is granted.

       (2) Respondent’s Motion for Extension of Time (Second Request) (filing no.
20) is denied as moot.

      DATED this 7th day of December, 2018.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
